[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#154)
The plaintiff brought suit against, among others, the manufacturer of pipe cement after he burned his leg by lighting a container of such on fire. The defendant moves for summary judgment on the ground that plaintiff, an 11 year old boy, read the label, saw the word "flammable", knew what it meant, but lit the container anyway. As plaintiff points out, however, there are questions of fact regarding the adequacy of warnings and whether the container was defectively designed in that it was too easily opened; these are not questions of law which can be decided on summary judgment. Although plaintiff may have an extremely difficult time proving product liability, such questions are for the factfinder and the motion for summary judgment should be denied.
COFIELD, J.